Sognier, Judge.
On April 15,1982 the natural father of three minor children filed a petition in Juvenile Court alleging that the children were deprived while in the custody of their natural mother. The mother had been awarded custody of the children pursuant to a decree of divorce. On April 16,1982 the Juvenile Court awarded custody of the children to the Department of Family and Children Services pending further hearing on the matter. No appeal was taken from that order. On July 9, 1982 the Juvenile Court entered an order finding the children deprived, but made no final disposition with regard to the custody of the children. The natural mother appeals from that order.
Pretermitting the fact that no application for discretionary appellate review was filed as required by OCGA § 5-6-35 (formerly Code Ann. § 6-701.1) in custody cases, Farmer v. Union County Dept. of Family &c. Services, 162 Ga. App. 66 (290 SE2d 163) (1982), no final order has been entered in the case. Thus, there is nothing for us to review and the appeal must be dismissed. OCGA § 5-6-34 (formerly Code Ann. § 6-701).

Appeal dismissed.


Quillian, P. J., and Pope, J., concur.